DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 11 and 13, Applicant states that the axis about which the lever is pivotable (previously disclosed in claim 1) extends in a direction from the door lining and the door structure (claim 11) and then the sleeve releasably engages both the second fastening element and the attachment screw for resisting movement of the sleeve and the attachment screw along the axis relative to the second fastening element (claim 13). However, the specifications and drawings do not show clearly explain or provide support for these claims. It is unclear how the rotational axis – disclosed by Applicant to be along axis 4 (fig2)– is the same axis that extends from door lining (1) and door structure (11). In fig 2, the door structure would be behind the lever 3, therefore it is unclear how the axis extends from 1 to 11. Regarding claim 13, it is unclear how it is possible for the attachment screw (8) and sleeve (13) to be restricted in movement along the rotational axis (4) – the screw and sleeve are not related to the rotational axis 4 in anyway based on the drawings therefore it is unclear how their movement is restricted along that axis. 
For the purpose of examination, the axis as disclosed in claims 11 and 13 is considered to be a longitudinal axis of the second fastening element (not labeled by Applicant but shown in fig3). 
Based on this interpretation, the axis of the second fastening element does not extend in a direction from door lining to door structure, but rather a direction from the housing to door structure (Applicant’s fig3 does not show the door lining where it would intersect with the axis as interpreted, therefore the direction in which the axis extends cannot be considered from the door lining.)
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant discloses the sleeve engages both the second fastening element and attachment screw to resist movement of the sleeve and attachment screw along the axis and relative to the second fastening element. Even under the interpretation applied to claim 13 regarding the previous 112(a) rejection and the term “axis,” this limitation is still regarded as new matter. Applicant only discloses that the rib 20 prevents frictional torque caused by material displacement at tips of projections 18 from leading during the installation of screw 8 to a rotational relative movement between receptacle 9 (part of second fastening element) on housing 5 and the sleeve, the relative movement preventing the screwing-in operation (Applicant’s paragraph 46). However, stating that the movement must be restricted along the axis is not equivalent to restricting rotational movement. Rotational movement is not considered along an axis, rather about an axis.  There is no written description that supports this new limitation and how the movement is restricted along the axis, which is interpreted to be in the direction of the axis. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the receptacle of the sleeve” in line 2. There is insufficient antecedent basis for this limitation in the claim. There is no previously recited receptacle of the sleeve. The receptacle recited in claim 1 is of the second fastening element which is separate to the sleeve. 
Claims 5-8 are rejected based upon their dependency on claim 4. 
Regarding claim 13, Applicant is disclosing the second fastening element and the attachment screw as two different components when in claim 1 it was disclosed that the second fastening element comprises the attachment screw.  It is unclear what Applicant means when the limitation states “both the second fastening element and the attachment screw” or “resisting movement of… the attachment screw…relative to the second fastening element”.  How is the attachment screw resisting movement relative to itself? For the purposes of examination, the second fastening element disclosure in this claim is considered to be the receptacle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heyduck et al. US 20190078358 (hereinafter referred to as Heyduck) in view of Gabsch et al. (US 7404588 B2), hereinafter referred to as Gabsch.

Regarding claim 1, Heyduck teaches a door opener arrangement for a vehicle door, comprising: 
a housing (14,17) containing a lever (12) that is pivotable about an axis (Heyduck remains silent as to how the handle pivots, however, it is fully capable of teaching the handle pivot along the Z-axis, Heyduck fig.3) and is connectable to a door lock (it is known within the art that door opener arrangements are connected to door locks, in order to unlatch or unlock them), the housing having a first fastening element (one 32) for fastening the housing to a door lining (20) and a second fastening element (other 30,32) for fastening the housing to a door structure (18), the second fastening element comprising a receptacle (30) and an attachment screw (32) passing through the receptacle, the door opener arrangement further having a sleeve (22+26) formed separately from the receptacle of the second fastening arrangement and dimensioned to provide door-specific bridging of a distance between the second fastening element and the door structure, the sleeve being connected to the housing in a region of the receptacle of the second fastening element and extending axially beyond the second fastening element to the door structure (via door lining see fig3).  
Heyduck does not teach the door opener arrangement as an inside opener arrangement. 
However, Gabsch does teach a similar design for an inside door opener.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the opening arrangement of Heyduck as an inside opener arrangement, a concept as taught by Gabsch since the opening arrangement of Heyduck would remain functionally equivalent regardless of placement (outside or inside) on the vehicle. 

Regarding claim 3, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 1, wherein the sleeve is connected to the second fastening element in a force-fitting and/or form-fitting manner (Heyduck fig3).

Regarding claim 4, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 1, wherein the receptacle of the sleeve has a cavity (Heyduck, interior of 22 & 26) for insertion of the attachment screw (Heyduck fig3).

Regarding claim 5, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 4, wherein the sleeve has projections (Heyduck, set of threads of 22 closest to 20) projecting into the cavity (Heyduck fgi3) for captively securing the attachment screw.

Regarding claim 6, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 5, wherein the projections are configured as tabs or pyramids (Heyduck fig3, the projections are considered tabs, wherein tab is defined by Merriam-Webster online as “appendage, extension”, the projections are extensions of the interior cavity of 22). (Heyduck fig3)

Regarding claim 7, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 6, wherein the sleeve has at least one further projection (Heyduck, end protrusions of threads of 22, closest to 18, see fig3) for rotationally secure contact with at least one projection (Heyduck, end of 14 adjacent to 28, fig 3 – considered a projection from 17) of the housing (Heyduck fig3).

Regarding claim 8, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 7, wherein the further projection is a finger (Heyduck fig3, finger is defined by Merriam-Webster online as “a projecting piece brought into contact with an object to affect its motion,” the further projection is brought into contact with the screw to affect its motion.) and the projection of the housing is a rib (Heyduck, fig3, rib is defined by Merriam-Webster online as “an elongated ridge,” wherein ridge is further defined by Merriam-Webster as “an elevated body part or structure,” wherein said projection is elevated from the recess of the threads).

Regarding claim 9, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 1, wherein the sleeve has at least one projection (Heyduck, see fig3, protrusions of threads) that projects inward and engages in a corresponding groove (Heyduck, groove between threads of attachment screw) in an outer surface (Heyduck, outer surface of screw) of the second fastening element (Heyduck fig3).

Regarding claim 10, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 9, wherein the receptacle (Heyduck, fig3) is a groove.

Regarding claim 11, as best understood, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 1, wherein a longitudinal axis (Heyduck, along length of screw) of the second fastening element extends in a direction from the housing to the door structure. (Heyduck fig.3)

Regarding claim 12, Heyduck (in view of Gabsch) teaches the inside door opener arrangement of claim 1, wherein the door lining is at an inside position on the vehicle and the door structure is outward of the door lining (Heyduck fig3).

Regarding claim 13, as best understood, neither Heyduck or Gabsch teaches the inside door opener arrangement of claim 1, wherein the sleeve releasably engages both the receptacle and the attachment screw for resisting movement of the sleeve and the attachment screw along a longitudinal axis (Hedyuck, along length of screw) of the second fastening element and relative to the receptacle. (See Heyduck fig3, the securing of the sleeve to the screw prevents any movement along the axis of the second fastening element and therefore relative to the receptacle.) 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to door opener arrangements. 
PTO892 lists relevant but not relied upon prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675